Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attorney Docket No. P20080366US03 / 24061.2617US02
Filling Date: 4/25/18
Priority Date: 8/18/2008
Inventor: Lin et al.
Examiner: Bilkis Jahan

DETAILED ACTION
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-2, 4-20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

5.	Claim 1 recites “the first gate electrode is formed from a first portion of a TaC layer and the second gate electrode is formed from a second portion of the TaC layer after being treated with an Al implantation process.”

However, the specification shows that the Al implantation 225 only on the second portion 230, “P-Metal” and the first portion 228, “N-Metal” is covered by the hard mask 220 (Fig. 2C, Para. 16). Therefore, the specification does not have any support for the 

6.	Claim 8 recites “the first gate electrode layer is formed from a first portion of a TaC layer and the second gate electrode layer is formed from a second portion of the TaC layer after being treated with an Al implantation process.”

However, the specification shows that the Al implantation 225 only on the second portion 230, “P-Metal” and the first portion 228, “N-Metal” is covered by the hard mask 220 (Fig. 2C, Para. 16). Therefore, the specification does not have any support for the Al implantation on the first portion 228, “N-Metal”.  The first portion 228, “N-Metal” is covered by the hard mask 220.

7.	Claim 15 recites “the first work function layer is formed from a first portion of a TaC layer and the second work function layer is formed from a second portion of the TaC layer after being treated with an Al implantation process.”

However, the specification shows that the Al implantation 225 only on the second portion 230, “P-Metal” and the first portion 228, “N-Metal” is covered by the hard mask 220 (Fig. 2C, Para. 16). Therefore, the specification does not have any support for the Al implantation on the first portion 228 “N-Metal”.  The first portion 228, “N-Metal” is covered by the hard mask 220.



Remark
9.	The claims 1-2, 4-20 and 21 will be rejected/allowable in the next office action based on the further search/amendments.

Response to Arguments
10.	Applicant’s arguments with respect to claims1-2, 4-20 and 21 have been considered but they are not persuasive because:

Applicant’s argue:
TaC layer with Al implantations are not disclosed by the cited references.

Examiner response:
112 1st rejections above.

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022.  The examiner can normally be reached on Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BILKIS . JAHAN
Primary Examiner
Art Unit 2896



/BILKIS JAHAN/Primary Examiner, Art Unit 2896